DETAILED ACTION
Applicant’s amendment, filed 01/20/22, for application number 16/894,513 has been received and entered into record.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 01/20/22 with respect to US Pat. No. 10,699,016, is accepted and the double patenting rejection is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Alexander et al., US PGPub 2010/0095106 (as listed in the IDS), discloses a boot secure device performing a secure booting operation of a processor, wherein the boot secure device comprises: a first internal memory that stores a boot image stored in external memory; and a secure boot sequencer that includes a plurality of states and a plurality of operations that controls the external memory interface.
Wishman et al., US PGPub 2012/0072734 (listed in the IDS), discloses a second internal memory that stores a hash of a first public key; and a secure accelerator that verifies the boot image using the hash of the first public key.

Claim 14 repeats the same limitations as recited in Claim 1, and is allowed accordingly.
Claims 2-13 and 15-20 depend on Claims 1 and 14, respectively, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186